DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 01/25/2021 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Richards, U.S. Patent Publication 2013/0255950, hereinafter Richards
Ochoa, U.S. Patent Publication 2010/0012312, hereinafter Ochoa
Applicant's arguments filed 01/25/2021 regarding Claims 1 and 12 have been fully considered but they are not persuasive. 
Examiner notes that a different interpretation of the prior art, particularly of which elements of Richards are assigned as the perforation gun clusters, is being applied as detailed below, however, in the interest of compact prosecution, Examiner wishes to respond to specific arguments.  Regarding the amendment to include that the second cluster of guns is located at a second axial position which does not overlap with the first cluster, Examiner notes that the claim lacks sufficiently specific language which defines the structure of the gun clusters such that the selection of the gun clusters is open to a broad interpretation.  Richards teaches that the perforating system in general may have multiple different configurations, wherein charge sections may have axial overlap or may be located in separate axial regions of the body (Paragraphs 0008-0010) as well as having different circumferential orientations.  In the absence of a more explicit arrangement or structural definition of the perforating clusters as seen in instant Figure 6 (for example), a broad interpretation is being applied, such that the separate axial location embodiment of Richards is seen as reading on the claims.
Regarding Claim 17, a new art rejection is being applied in view of the amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richards, U.S. Patent Publication 2013/0255950, in view of Ochoa, U.S. Patent Publication 2010/0012312, hereinafter referred to as Richards and Ochoa.
Regarding Claim 1, Richards discloses a downhole perforating apparatus (generically gun 100) comprising:
A first cluster of perforator guns (the uphole portion of the perforation gun charges of at least some of guns 102a-d, although additional such gun elements may be present; Paragraph 0046) positioned circumferentially around a central longitudinal axis (as seen in Figure 6), wherein the first cluster is configured in a closed position while the apparatus is being lowered to a perforation position in a wellbore (Paragraphs 0016, 0044, 0046);
A second cluster of perforator guns positions circumferentially around the central axis at a second axial position, wherein the second cluster of perforator guns do not axially overlap with the first cluster (as seen in Figure 4-7, a number of charges arranged as guns exist in the tool which forms segments 102a-d, wherein a first cluster may be taken as an uphole portion of guns 102a/c and a second 
While Richards illustrates a perforating gun which may include a number of discrete perforating gun segments as detailed above, it does not disclose the perforation clusters being movable between a retracted run in position and an expanded firing position.  
Additionally, Ochoa teaches the use of a perforating gun which may include different sections which are kept in a contracted configuration for deployment into the wellbore (as seen in the left half of Figure 10) which are then radially expanded to a point adjacent the casing (109) to be perforated such that the perforating gun firing sequence can be started (Paragraph 0035).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Richards to include expanding the perforating charge sectionals radially outward to be proximate the perforating location from a retracted configuration as taught by Ochoa.  Doing so would allow the gun to more easily pass through restrictions of internal diameters in the casing string and allow close clearance to the casing for perforation (Paragraph 0009).
Regarding Claim 2, Richards further discloses that the perforator guns of the first cluster are aligned according to a degree phasing around the central axis by an even division of a number of perforator guns of the first cluster (in the case of the first cluster including the portions of guns 102a/c, as seen in Figure 6, the guns are phased by 180 degrees, an even spacing of the two guns across the body of the tool).
Regarding Claim 3, in view of the modifications made in relation to Claim 1, the inclusion of an expansion mechanism as taught by Ochoa would likewise cause the first and second clusters to move from a first contracted position to a second expanded position in closer proximity to the wellbore wall.
Regarding Claims 4 and 5, Richards further discloses that, when the first cluster is taken as an uphole portion of guns 102a/c and the second cluster is a bottom hole non-overlapping portion of guns 
Regarding Claim 6, Richards discloses that each of the perforator guns of the first and second clusters include at least one explosive charge to be detonated (Paragraph 0046).
Regarding Claim 7, Richards further discloses that each perforator gun has an explosive train that is to trigger the at least one explosive charge and that is independent of explosive trains of the other perforating guns (in the generic case, multiple firing heads, 60/64 are arranged with separate primer cord detonator trains such that each firing head can independently actuate a segment of the perforating charges in a desired section; Paragraphs 0042-0044).
Regarding Claims 8 and 9, Richards further discloses that as the individual firing heads of each section are coupled to a controller for independent firing, such a controller may fire each of the guns simultaneously or with a sequential delay (Paragraphs 0042-0044).
Regarding Claim 10, in view of the modification made in relation to Claim 1, Richards further discloses that the perforator guns of the first and second clusters are in contact with a central member positioned along the central longitudinal axis while in the closed position (as seen in exemplary Figure 6, each of the sections of the perforator are in contact about a central axis, in the case of having multiple additional gun sections 102, each of the gun sections is in contact with at least one other perforator gun section).
Regarding Claim 11, in view of the modification made in relation to Claim 1, Ochoa further teaches that after the apparatus is lowered to the perforator position to be fired, the first and second clusters are to move to the expanded position such that the guns are moved to be in contact with the target that is to be perforated, wherein the target comprises a casing (109) and surrounding formation (Paragraph 0035).
Regarding Claim 12, Richards discloses an apparatus comprising:

A central member positioned along the central longitudinal axis (as seen in the generic case in Figures 4/5, a central member runs through the tool along the central axis, charges extend therefrom);
A first cluster of perforator guns positioned circumferentially around the central axis and at a first axial position (the uphole portion of the perforation gun charges of at least some of guns 102a-d, although additional such gun elements may be present; Paragraph 0046; Paragraph 0046); and
A second cluster of perforator guns positioned circumferentially around the central axis and at a second axial position, the second cluster does not axially overlap with the first cluster (as seen in Figure 4-7, a number of charges arranged as guns exist in the tool which forms segments 102a-d, wherein a first cluster may be taken as an uphole portion of guns 102a/c and a second cluster may be taken as a non-overlapping portion of guns 102b/d, in the absence of a more specific structural designation of such elements, a broad interpretation is being applied; Paragraph 0046), the guns of the first and second clusters having explosive charges to perforate the downhole casing/external formation, the guns of the first and second clusters circumscribe a first radial position about the tool until the tool is lowered down the wellbore to a desired location (as detailed in relation to the first cluster, the selection of guns for a first cluster and a second cluster is effectively arbitrary, such that gun segments 102c/d may be seen as part of a second independent actuatable cluster; Paragraphs 0042-0044).
While Richards illustrates a perforating gun which may include a number of discrete perforating gun segments as detailed above, it does not disclose the perforation being movable between a retracted run in position and an expanded firing position.  
Additionally, Ochoa teaches the use of a perforating gun which may include different sections which are kept in a contracted configuration for deployment into the wellbore (as seen in the left half of 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Richards to include expanding the perforating charge sectionals radially outward to be proximate the perforating location from a retracted configuration as taught by Ochoa.  Doing so would allow the gun to more easily pass through restrictions of internal diameters in the casing string and allow close clearance to the casing for perforation (Paragraph 0009).
Regarding Claims 13 and 14, Richards further discloses that, when the first cluster is taken as an uphole portion of guns 102a/c and the second cluster is a bottom hole non-overlapping portion of guns 102b/d, as seen in Figure 6, there is an even phase offset of the cluster about the central axis (i.e. all 4 guns are at 90 degree phasing from adjacent such clusters).
Regarding Claim 15, Richards further discloses that each perforator gun has an explosive train that is to trigger the at least one explosive charge and that is independent of explosive trains of the other perforating guns (in the generic case, multiple firing heads, 60/64 are arranged with separate primer cord detonator trains such that each firing head can independently actuate a segment of the perforating charges in a desired section; Paragraphs 0042-0044).
Regarding Claim 16, in view of the modification made in relation to Claim 1, Richards further discloses that the perforator guns of the first and second clusters are in contact with a central member positioned along the central longitudinal axis while in the closed position (as seen in exemplary Figure 6, each of the sections of the perforator are in contact about a central axis, in the case of having multiple additional gun sections 102, each of the gun sections is in contact with at least one other perforator gun section).
Additionally, in view of the modification made in relation to Claim 1, Ochoa further teaches that after the apparatus is lowered to the perforator position to be fired, the first and second clusters are to .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umphries et al., U.S. Patent Publication 2017/0114622, hereinafter referred to as Umphries.
Regarding Claim 17, Umphries discloses a method comprising:
Lowering a perforating tool (generically tool assembly of Figure 7), wherein the perforator tool comprises a first cluster of perforator guns (some number of charge sections in gun assembly 64, Figure 7) in a closed position at a first axial position and positioned circumferentially around a central longitudinal axis (Paragraphs 0034, 0035) and a second cluster of perforator guns (some number of charge sections in gun assembly 66, Figure 7) in a closed position at a second axial location and position circumferentially around the central axis (both perf guns 64-66 may be equipped with diameter control assemblies as seen in Figure 2/3, which will cause the charges to expand and contract when exposed to 
Wherein, in response to the perforator tool being lowered to the perforator position in the wellbore, moving the first cluster from a closed position (i.e. contracted to a point closer to the central axis) to an expanded position (as seen in exemplary Figure 3) such that the perforator guns of the first cluster are closer to the wellbore wall to be perforated (Paragraphs 0034-0036), wherein the first cluster is movable independent of the second cluster (in so far as each system would have its own independent actuators for the expansion and contraction, each system acts independently; Paragraphs 0034-0036); 
Perforating the wellbore based on detonation of the perforator guns of the first cluster (charges 14 are triggered by det cord 31; Paragraphs 0029, 0032).
Examiner notes that the above interpretation of the expansion system is different from that presented in the instant disclosure, however the claims do not require the same degree of active expansion control presented in the instant specification, such that to require the same level of detail would require the improper incorporation of limitations from the specification into the claims.  If a more active recitation were included, it would likely obviate the above interpretation.
Regarding Claim 19, Umphries further discloses that a central member is positioned along the central axis (as seen in Figures 2, 3, and 7), wherein the perforator guns of the first cluster and the second cluster are in contact with the central member while in the closed position (Examiner notes that at least the central framing rods 30 of each gun assembly and the central body which includes the central packer 65 are always at least indirectly coupled to the perforator guns while the system is assembled).
Regarding Claim 20, Umphries further discloses each perforator gun of the first and second clusters is in contact with at least one other perforator gun while in the closed position (as seen in Figure .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676